Title: To Thomas Jefferson from Albert Gallatin, 20 [i.e. 21] November 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Sat. 20 [i.e. 21] Nov. 1801
Please to read the enclosed letter from the collector of Nottingham (about 30 miles from this) and the intended answer. His servant waits & informs me verbally that a number of arms were, (since writing the letter) found on board. The Collector ought to have acted instead of writing for instructions. But it is necessary to dispatch immediately his messenger. If you think any alteration in the answer necessary, be good enough to mention the same. The bearer will wait for your answer—
With great respect Your obedt. Servt.
Albert Gallatin
